On Appellees' Motion for Rehearing.
In the opinion of the majority the record indicates that the evidence has not been fully developed upon the defensive issues, wherefore the case should be reversed and remanded for retrial. Railway v. Robinson,104 Tex. 482, 140 S.W. 434; Finberg v. Gilbert, 104 Tex. 539, 141 S.W. 82.
Justice WALTHALL adheres to the contrary view, and is of the opinion the judgment of rendition should not be disturbed.
In accordance with the view of the majority, the judgment of rendition is set aside, and the case ordered reversed and remanded.